Exhibit 1.1 MDS INC. ANNUAL INFORMATION FORM FOR THE YEAR ENDED OCTOBER 31, 2009 January 25, 2010 Toronto, Canada INTERPRETATION1 ITEMS AFFECTING THE COMPARABILITY OF FINANCIAL INFORMATION OF PRIOR YEARS1 DOCUMENTS INCORPORATED BY REFERENCE2 CAUTION REGARDING FORWARD-LOOKING STATEMENTS2 1. CORPORATE STRUCTURE 1.1 Jurisdiction of Incorporation 1.2 Current Organization 2. GENERAL DEVELOPMENT OF THE BUSINESSES OF MDS 2.1 Overview 2.1.1 Life Sciences 2.1.2 Diagnostic Laboratories 2.1.3 Customers 2.1.4 Employees 2.2 Recent Industry Developments 2.2.1Industry Developments – MDS Nordion10 2.2.2Industry Developments – MDS Analytical Technologies and MDS Pharma Services11 2.3 Business Focus of MDS 2.4 Financial and Other Developments 2.4.1 Capital Structure 2.4.2 Acquisitions 2.4.3 Divestitures, Discontinuances and Other Transactions 2.4.4MDS Nordion Strategic Considerations14 3. NARRATIVE DESCRIPTION OF THE BUSINESS OF MDS 3.1 Reportable Operating Segments 3.2 MDS Nordion – Continuing Operations 3.3 MDS Pharma Services – Discontinued Operations 3.4 MDS Analytical Technologies – Discontinued Operations 3.5 Diagnostic Laboratories 3.6 Significant Investees 3.6.1 Lumira Capital Corp. 3.7 Principal Facilities 3.8 Research and Development 3.9 Environmental Compliance 3.10 Other Business Matters 3.10.1 Risk Factors 3.10.2 Legal Proceedings and Regulatory Actions 3.10.3 Interest of Management and Others in Material Transactions 3.10.4 Transfer Agent and Registrar 3.10.5 Material Contracts 3.10.6 Experts 4.SELECTED CONSOLIDATED FINANCIAL INFORMATION59 4.1 Summary Annual Information (Year to October 31) 4.2 Dividends 4.3 Capital Structure 5. MANAGEMENT’S DISCUSSION AND ANALYSIS 6. MARKET FOR SECURITIES 7. DIRECTORS AND OFFICERS 7.1 Directors 7.2 Executive Officers 7.3 Additional Disclosure for Directors and Executive Officers 8. AUDIT COMMITTEE INFORMATION 8.1 Composition of the Audit Committee 8.2 Auditor Service Fees 8.3 Pre-approval Policy for External Audit Services 9. ADDITIONAL INFORMATION APPENDIX I – MDS INC. AUDIT COMMITTEE CHARTER68 APPENDIX II – DEFINITIONS80 The following are trademarks or registered trademarks of MDS Inc. or its subsidiaries MDS; AB
